Citation Nr: 1004032	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-03 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to eligibility for enrollment in the Department 
of Veterans Affairs healthcare system.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 
1976.

This appeal arises from a January 2008 decision of the 
Department of Veterans Affairs (VA) Veterans Health 
Administration (VHA) that denied the Veteran's application 
for enrollment for VA healthcare benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The regulations pertaining to eligibility for enrollment in 
the VA healthcare system were amended, effective June 15, 
2009.  In particular, the amendments established additional 
sub-priorities within enrollment priority category 8 to allow 
for the enrollment of priority category 8 veterans whose 
income exceeds the current means test and geographic means 
test income thresholds by 10 percent or less.  38 C.F.R. 
§ 17.36 (2009); Expansion of Enrollment in the VA Health Care 
System, 74 Fed. Reg. 22832, 22834 (May 15, 2009); 74 Fed. 
Reg. 48011-12 (Sept. 21, 2009).  As the Veteran in this case 
has been determined to fall within priority category 8, and 
there is no recent financial status information of record, a 
remand is necessary in order to obtain financial status 
information that will allow for a determination as to whether 
the Veteran is eligible for enrollment based upon his income 
level.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain 
financial status reports for the years 
2007 to the present.

2.  If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


